DETAILED ACTION

Acknowledgments

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes

Examiner cites particular columns, paragraphs, figures and line numbers from the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

The Examiner finds that because the Examined Claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP §2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Terms such as “based on”, “when”, “if”, “only if”, “on the condition”, “or”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as exemplary, recites “… the second updated…” in line 11. It is unclear what the “… the second updated…” claim language is referring it. There is no mention of first updated or second updated and is clear whether this language refers to the device or value. Thus, the claim is indefinite. Examiner has interpreted the claim language as complete execution of the second algorithm.
Dependent claims are rejected upon the above rejected independent claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11222386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in subject matter and are obvious variant. See Table Below:


Instant Application
U.S. Patent No. 11222386
1. A method of reducing self-energy consumption of an electronic device, the method comprising: calculating a first energy difference and a second energy difference, wherein: the first energy difference is a difference between a first estimated energy saved resulting from operating the electronic device using a first updated value and a first estimated energy that is consumed by the electronic device to complete execution of a first algorithm that determines the first updated value, and the second energy difference is a difference between a second estimated energy saved resulting from operating the electronic device using a second updated value and a second estimated energy that is consumed by the electronic device to complete execution of a second algorithm that determined the second updated; selecting the first algorithm and updating an operating parameter using the first value on a condition that the first energy difference is greater than the second energy difference and otherwise selecting the second algorithm and updating the operating parameter using the second value; and operating the electronic device using the updated operating parameter.
2. The method of claim 1, wherein the first algorithm has first complexity level, and wherein the second algorithm is the first algorithm with a second complexity level.
3. The method of claim 1, further comprising: selecting a frequency at which to calculate an updated value for the operating parameter.
4. The method of claim 3, further comprising: comparing an estimated amount of energy consumed by calculating the updated value at the selected frequency to an estimated amount of energy saved by operating the electronic device using the updated value at the selected frequency.
5. The method of claim 1, further comprising: tracking a history of energy savings and energy consumption associated with executed algorithms; and determining whether to execute further algorithms based on the tracked history of energy savings and energy consumption.
6. The method of claim 1, further comprising: selecting the operating parameter from a plurality of operating parameters based on a priority.
7. The method of claim 1, wherein the electronic device is a power converter, and wherein the operating parameter is a timing of a switch for converting input energy to output energy, the method further comprising: updating the timing of the switch based on the selecting of the first algorithm or the second algorithm.
8. The method of claim 1, wherein the electronic device is a battery-powered device, wherein the method further comprises: determining whether to execute the first algorithm based on a battery level.
9. The method of claim 1, further comprising: monitoring an operating condition of the electronic device.
10. The method of claim 9, wherein the operating condition is affected by the operating parameter.
11. An electronic device capable of reducing self-energy consumption, the electronic device comprising: one or more sensors, a controller, and at least one controllable subunit; the controller configured to: calculate a first energy difference and a second energy difference, wherein: the first energy difference is a difference between a first estimated energy saved resulting from operating the electronic device using a first updated value and a first estimated energy that is consumed by the electronic device to complete execution of a first algorithm that determines the first updated value, and the second energy difference is a difference between a second estimated energy saved resulting from operating the electronic device using a second updated value and a second estimated energy that is consumed by the electronic device to complete execution of a second algorithm that determined the second updated; select the first algorithm and update an operating parameter using the first value on a condition that the first energy difference is greater than the second energy difference and otherwise select the second algorithm and update the operating parameter using the second value; and control the subunit of the at least one controllable subunit using the updated operating parameter.
12. The electronic device of claim 11, wherein the first algorithm has first complexity level, and wherein the second algorithm is the first algorithm with a second complexity level.
13. The electronic device of claim 11, wherein the controller is further configured to: select a frequency at which to calculate an updated value for the operating parameter.
14. The electronic device of claim 13, wherein the controller is further configured to: compare an estimated amount of energy consumed by calculating the updated value at the selected frequency to an estimated amount of energy saved by controlling the subunit of the at least one controllable subunit using the updated value at the selected frequency.
15. The electronic device of claim 11, wherein the controller is further configured to: track a history of energy savings and energy consumption associated with executed algorithms; and determine whether to execute further algorithms based on the tracked history of energy savings and energy consumption.
16. The electronic device of claim 11, wherein the controller is further configured to: select the operating parameter from a plurality of operating parameters based on a priority.
17. The electronic device of claim 11, wherein the electronic device is a power converter, wherein the electronic device further comprises a switch, wherein the operating parameter is a timing of the switch for converting input energy to output energy, and wherein the controller is further configured to: update the timing of the switch based on the selecting of the first algorithm or the second algorithm.
18. The electronic device of claim 11, wherein the electronic device is a battery-powered device, and wherein the controller is further configured to: determine whether to execute the first algorithm based on a battery level.
19. The electronic device of claim 11, wherein the controller is further configured to: monitor an operating condition of the electronic device.
20. The electronic device of claim 19, wherein the operating condition is affected by the operating parameter.

1. A method of reducing self-energy consumption of an electronic device, the method comprising: selecting an operating parameter of the electronic device to update; estimating a first estimated energy that is consumed by the electronic device to complete execution of a first algorithm, wherein upon completion the first algorithm generates a first updated value for the selected operating parameter; estimating a second estimated energy that is consumed by the electronic device to complete execution of a second algorithm, wherein upon completion the second algorithm generates a second updated value for the selected operating parameter; estimating a first estimated energy saved resulting from operating the electronic device using the first updated value; estimating a second estimated energy saved resulting from operating the electronic device using the second updated value; calculating a first energy difference and a second energy difference, wherein the first energy difference is a difference between the first estimated energy saved and the first estimated energy consumed, and wherein the second energy difference is a difference between the second estimated energy saved and the second estimated energy consumed; selecting the first algorithm on a condition that the first energy difference is greater than the second energy difference and otherwise selecting the second algorithm; updating the operating parameter using the first updated value or the second updated value based on the selecting of the first algorithm or the second algorithm; and operating the electronic device using the updated operating parameter.
2. The method of claim 1, wherein the first algorithm has first complexity level, and wherein the second algorithm is the first algorithm with a second complexity level.
3. The method of claim 1, further comprising: selecting a frequency at which to calculate an updated value for the operating parameter.
4. The method of claim 3, further comprising: comparing an estimated amount of energy consumed by calculating the updated value at the selected frequency to an estimated amount of energy saved by operating the electronic device using the updated value at the selected frequency.
5. The method of claim 1, further comprising: tracking a history of energy savings and energy consumption associated with executed algorithms; and determining whether to execute further algorithms based on the tracked history of energy savings and energy consumption.
6. The method of claim 1, further comprising: selecting the operating parameter from a plurality of operating parameters based on a priority.
7. The method of claim 1, wherein the electronic device is a power converter, and wherein the operating parameter is a timing of a switch for converting input energy to output energy, the method further comprising: updating the timing of the switch based on the selecting of the first algorithm or the second algorithm.
8. The method of claim 1, wherein the electronic device is a battery-powered device, wherein the method further comprising: determining whether to execute the first algorithm based on a battery level.
9. The method of claim 1, further comprising: monitoring an operating condition of the electronic device.
10. The method of claim 9, wherein the operating condition is affected by the operating parameter.
11. An electronic device capable of reducing self-energy consumption, the electronic device comprising: one or more sensors, a controller, and at least one controllable subunit; the controller configured to: select an operating parameter of the at least one controllable subunit to update; estimate a first estimated energy that is consumed by a subunit of the at least one controllable subunit to complete execution of a first algorithm, wherein upon completion the first algorithm generates a first updated value for the selected operating parameter; estimate a second estimated energy that is consumed by the subunit of the at least one controllable subunit to complete execution of a second algorithm, wherein upon completion the second algorithm generates a second updated value for the selected operating parameter; estimate a first estimated energy saved resulting from operating the subunit of the at least one controllable subunit using the first updated value; estimate a second estimated energy saved resulting from operating the subunit of the at least one controllable subunit using the second updated value; calculate a first energy difference and a second energy difference, wherein the first energy difference is a difference between the first estimated energy saved and the first estimated energy consumed, and wherein the second energy difference is a difference between the second estimated energy saved and the second estimated energy consumed; select the first algorithm on a condition that the first energy difference is greater than the second energy difference and selecting otherwise select the second algorithm; update the operating parameter using the first updated value or the second updated value based on the selection of the first algorithm or the second algorithm; and control the subunit of the at least one controllable subunit using the updated operating parameter.
12. The electronic device of claim 11, wherein the first algorithm has first complexity level, and wherein the second algorithm is the first algorithm with a second complexity level.
13. The electronic device of claim 11, wherein the controller is further configured to: select a frequency at which to calculate an updated value for the operating parameter.
14. The electronic device of claim 13, wherein the controller is further configured to: compare an estimated amount of energy consumed by calculating the updated value at the selected frequency to an estimated amount of energy saved by controlling the subunit of the at least one controllable subunit using the updated value at the selected frequency.
15. The electronic device of claim 11, wherein the controller is further configured to: track a history of energy savings and energy consumption associated with executed algorithms; and determine whether to execute further algorithms based on the tracked history of energy savings and energy consumption.
16. The electronic device of claim 11, wherein the controller is further configured to: select the operating parameter from a plurality of operating parameters based on a priority.
17. The electronic device of claim 11, wherein the electronic device is a power converter, wherein the electronic device further comprises a switch, wherein the operating parameter is a timing of the switch for converting input energy to output energy, and wherein the controller is further configured to: update the timing of the switch based on the selecting of the first algorithm or the second algorithm.
18. The electronic device of claim 11, wherein the electronic device is a battery-powered device, and wherein the controller is further configured to: determine whether to execute the first algorithm based on a battery level.
19. The electronic device of claim 11, wherein the controller is further configured to: monitor an operating condition of the electronic device.
20. The electronic device of claim 19, wherein the operating condition is affected by the operating parameter.








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roosli et al. (US 2015/0276826 A1) in view of Ranta (US 2004/0113890 A1).

As per claim 1, Roosli  discloses a method of reducing self-energy consumption of an electronic device, the method comprising (see for example [0027] and FIGURE 1, 11 and 12): 
calculating a first energy difference and a second energy difference, wherein (see for example FIGURE 3, 41; [0025]): 
the first energy difference is a difference between a first estimated energy saved resulting from operating the electronic device using a first updated value and a first estimated energy that is consumed by the electronic device to complete execution of a first algorithm that determines the first updated value (see for example [0017], [0025]; FIGURE 4), and the second energy difference is a difference between a second estimated energy saved resulting from operating the electronic device using a second updated value and a second estimated energy that is consumed by the electronic device to complete execution of a second algorithm that determined the second updated (see for example FIGURE 3, 41; [0032]); 
selecting the first algorithm (see for example [0034], [0048]) and updating an operating parameter using the first value on a condition that the first energy difference is greater than the second energy difference and otherwise selecting the second algorithm and updating the operating parameter using the second value (see for example [0034], [0047], [0050]); and 
	Roosli explicitly disclosed the claimed invention as indicated above. However, Roosli does not explicitly disclose operating the electronic device using the updated operating parameter. Nevertheless, as evidenced by the teachings of Ranta (US 2004/0113890 A1), it is commonly known and common sense to operate the electronic device using the updated operating parameter (see for example [0008]; [0040]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to slightly modify the above teachings of Roosli by operating the electronic device using the updated operating parameter in order to fully optimize the device with the suitable parameters to save power.
As per claim 2, Roosli discloses the method of claim 1, wherein the first algorithm has first complexity level, and wherein the second algorithm is the first algorithm with a second complexity level (see for example FIGURE 3, 41; [0025]).
As per claim 3, Roosli discloses the method of claim 1, further comprising: selecting a frequency at which to calculate an updated value for the operating parameter (see for example [0045]).
As per claim 4, Roosli discloses the method of claim 3, further comprising: comparing an estimated amount of energy consumed by calculating the updated value at the selected frequency to an estimated amount of energy saved by operating the electronic device using the updated value at the selected frequency (see for example FIGURE 4; [0040], [0049]).
As per claim 6, Roosli discloses the method of claim 1, further comprising: selecting the operating parameter from a plurality of operating parameters based on a priority (see for example [0031]).
As per claim 7, Roosli discloses the method of claim 1, wherein the electronic device is a power converter, and wherein the operating parameter is a timing of a switch for converting input energy to output energy, the method further comprising: updating the timing of the switch based on the selecting of the first algorithm or the second algorithm (see for example [0018]; [0022]).
As per claim 8, Roosli does not explicitly disclose the method of claim 1, wherein the electronic device is a battery-powered device, wherein the method further comprising: determining whether to execute the first algorithm based on a battery level. Nevertheless, as evidenced by the teachings of Ranta, it is commonly known to have the electronic device a battery-powered device, wherein the method further comprising: determining whether to execute the first algorithm based on a battery level (see for example [0038]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to slightly modify the above teachings of Roosli by having the electronic device a battery-powered device, wherein the method further comprising: determining whether to execute the first algorithm based on a battery level in order to have the device sustain battery life for optimum service usage.
As per claim 9, Roosli discloses the method of claim 1, further comprising: monitoring an operating condition of the electronic device (see for example [0024]).
As per claim 10, Roosli discloses the method of claim 9, wherein the operating condition is affected by the operating parameter (see for example [0025]; [0040]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roosli et al. (US 2015/0276826 A1) in view of Ranta (US 2004/0113890 A1), further in view of MISE et al. (US 2014/0046496 A1).

As per claim 5, Roosli do not explicitly disclose tracking a history of energy savings and energy consumption associated with executed algorithms; and determining whether to execute further algorithms based on the tracked history of energy savings and energy consumption. Nevertheless, as evidenced by the teachings of MISE, it is commonly known to track a history of power savings and power consumption associated with executed algorithms; and determine whether to execute further algorithms based on the tracked history of power savings and power consumption (see for example [0009]). Thus, it is respectfully submitted that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to slightly modify the above teachings of Roosli  by tracking a history of power savings and power consumption associated with executed algorithms; and determining whether to execute further algorithms based on the tracked history of power savings and power consumption in order to figure out the optimal energy saving algorithm based on past energy savings.
Per claims 11-20, these are electronic device claims substantially paralleling the limitations in method claims 1-10. The above combined references disclose the use of such devices (see, e.g., Roosli: FIGURE 1, 3, 4; Ranta FIG. 1-3) in implementing the prescribed steps, and all other limitations have been addressed as set forth above.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140143179-A1, Takaoka; Koichi 
US-20140089699-A1, O'Connor; James M.
US-20120239219-A1, Forbes, JR.; Joseph W.
US-20080184263-A1, TAMIYA; Yutaka
US-6167524-A, Goodnow; Kenneth J.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISAAC TUKU TECKLU/            Primary Examiner, Art Unit 2193